             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 1 of 14




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
 8
     Attorneys for Plaintiff

 9                       UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA
10
11   Richard Winters Jr., individually and on )   Case No. 2:20-cv-01487-MTL
12   behalf of all others similarly situated, )
                                              )   CLASS ACTION
13   Plaintiff,                               )
14                                            )   FIRST AMENDED COMPLAINT
            vs.                               )   FOR VIOLATIONS OF:
15
                                              )
16   Humana, Inc.                             )      1.   NEGLIGENT VIOLATIONS
                                                          OF THE TELEPHONE
17
                                              )           CONSUMER PROTECTION
     Defendant.                               )           ACT [47 U.S.C. §227(b)]
18                                            )      2.   WILLFUL VIOLATIONS
                                                          OF THE TELEPHONE
19                                            )           CONSUMER PROTECTION
                                              )           ACT [47 U.S.C. §227(b)]
20                                            )      3.   NEGLIGENT VIOLATIONS
                                                          OF THE TELEPHONE
21                                            )           CONSUMER PROTECTION
                                              )           ACT [47 U.S.C. §227(c)]
22                                                   4.   WILLFUL VIOLATIONS
                                              )
                                                          OF THE TELEPHONE
23                                            )           CONSUMER PROTECTION
24                                            )           ACT [47 U.S.C. §227(c)]
                                              )
25                                            )   DEMAND FOR JURY TRIAL
26                                            )
                                              )
27
                                              )
28



                       FIRST AMENDED CLASS ACTION COMPLAINT
                                              1
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 2 of 14




 1         Plaintiff Richard Winters Jr. (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                                 NATURE OF THE CASE
 5         1.        Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of Humana, Inc. (“Defendant”), in
 8   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 9   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. §
10   227 et seq. (“TCPA”) and related regulations, specifically the National Do-Not-
11   Call provisions, thereby invading Plaintiff’s privacy.
12                                JURISDICTION & VENUE
13         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, a
16   corporation of the State of Delaware, that maintains its principal place of business
17   in Louisville, Kentucky. Plaintiff also seeks up to $1,500.00 in damages for each
18   call in violation of the TCPA, which, when aggregated among a proposed class in
19   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
22   jurisdiction.
23         3.        Jurisdiction is also proper because there exists a federal question
24   based on the fact that Plaintiff’s claims arise from the Telephone Consumer
25   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
26         4.        Venue is proper in the United States District Court for the District of
27   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business
28   within the State of Arizona.


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                 2
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 3 of 14




 1                                        PARTIES
 2         5.      Plaintiff is a natural person residing in Mesa, Arizona and is a
 3   “person” as defined by 47 U.S.C. § 153 (39).
 4         6.      Defendant is a company engaged in the marketing and sale of health
 5   insurance services, and is a “person” as defined by 47 U.S.C. § 153 (39).
 6         7.      Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions
11   complained of herein was made known to, and ratified by, each of the other
12   Defendants.
13                              FACTUAL ALLEGATIONS
14         8.      Beginning on or about November 1, 2018, Defendant contacted
15   Plaintiff on Plaintiff’s personal cellular telephone number ending in -6678, in an
16   attempt to solicit Plaintiff to purchase Defendants’ services. Plaintiff’s personal
17   cellular telephone is utilized for Plaintiff’s personal use only.
18         9.      Plaintiff is informed and believes the first call on November 1, 2018
19   was placed directly by an agent of Defendant. Defendant had actual knowledge
20   and/or should have had knowledge of the conduct of its agent and therefore
21   ratified the act. Additionally, a reasonable consumer similarly situated to Plaintiff
22   would have believed that the robocall was placed by an agent of Defendant with
23   its express authority, given that the robocall was transferred to a representative
24   who identified the company by name and was clearly made for the benefit of
25   Defendant.
26         10.     Plaintiff alleges that Defendant is both directly liable for placing the
27   call and in the alternative, that Defendant is vicariously liable for the call to
28   Plaintiff through an agency-principle relationship, as well as through apparent


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                                3
               Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 4 of 14




 1   authority and ratification. See In re Joint Petition Filed by Dish Network, LLC,
 2   28 FCC Rcd. 6574 (2013); Henderson v. United Student Aid Funds, Inc., 918
 3   F.3d 1068 (9th Cir. 2019), as amended on denial of reh'g and reh'g en banc (May
 4   6, 2019).
 5            11.   Plaintiff alleges that Defendant was likewise acting as an agent of
 6   the initial caller, based on the content of the call placed to Winters and is
 7   similarly vicariously liable for the conduct of Defendant under a direct agency
 8   theory, apparent authority and ratification.
 9            12.   From about November 1, 2018 through November 5, 2018,
10   Defendant called Plaintiff six (6) times on Plaintiff’s cellular telephone on the
11   following dates and times: November 1, 2018 at 10:28am; November 2, 2018 at
12   11:14am; November 3, 2018 at 9:21am; November 4, 2018 at 9:58am; November
13   5, 2018 at 9:03am; and November 5, 2018 at 11:04am.
14            13.   On all of the calls to Plaintiff, Defendant and/or its agent used an
15   “automatic telephone dialing system” as defined by 47 U.S.C. § 227(a)(1) to
16   place said calls.
17            14.   Defendant and/or its agent contacted or attempted to contact Plaintiff
18   from telephone number (502) 301-1989 on each of the six calls, confirmed to be
19   Defendants’ number.
20            15.   On the first phone call to Plaintiff, Defendant used a prerecorded
21   voice, and Plaintiff followed the prompts, which connected Plaintiff to a live
22   representative. Defendant’s       live   representative identified themselves as
23   “Humana” and attempted to sell Plaintiff dental insurance.
24            16.   In subsequent calls made to Plaintiff, there was either a pre-recorded
25   voice on the line when Plaintiff answered or there was a click and/or beep before
26   a live person came onto the phone Plaintiff has no prior relationship with
27   Defendant before the calls to Plaintiff made by Defendant and/or Defendant’s
28   agent.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                4
              Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 5 of 14




 1          17.      Based on its use of pre-recorded voice messages and Plaintiff
 2   hearing clicks and beeps before a live representative came on the phone, and
 3   Plaintiff having to follow a prompt to speak with a live representative, Plaintiff is
 4   informed and believes Defendant used an “automatic telephone dialing system”
 5   as defined by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit
 6   its services.
 7          18.      Defendants’ calls constituted calls that were not for emergency
 8   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 9          19.      Defendants’ calls were placed to telephone number assigned to a
10   cellular telephone service for which Plaintiff incurs a charge for incoming calls
11   pursuant to 47 U.S.C. § 227(b)(1).
12          20.      During all relevant times, Defendants did not possess Plaintiff’s
13   “prior express consent” to receive calls using an automatic telephone dialing
14   system or an artificial or prerecorded voice on his cellular telephone pursuant to
15   47 U.S.C. § 227(b)(1)(A).
16          21.      Further, Plaintiff’s cellular telephone number ending in -6678 had
17   been on the National Do-Not-Call Registry for more than 30 days prior to
18   Defendants’ initial call.
19          22.      Defendants placed multiple calls soliciting its business to Plaintiff on
20   his cellular telephone ending in -6678 in or around November of 2018.
21          23.      Such calls constitute solicitation calls pursuant to 47 C.F.R. §
22   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
23          24.      Plaintiff received numerous solicitation calls from Defendants within
24   a 12-month period.
25          25.      Defendants continued to call Plaintiff in an attempt to solicit its
26   services and in violation of the National Do-Not-Call provisions of the TCPA.
27          26.      Upon information and belief, and at all relevant times, Defendants
28   failed to establish and implement reasonable practices and procedures to


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                 5
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 6 of 14




 1   effectively prevent telephone solicitations in violation of the regulations
 2   prescribed under 47 U.S.C. § 227(c)(5).
 3                              CLASS ALLEGATIONS
 4         27.    Plaintiff brings this action individually and on behalf of all others
 5   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 6   Classes”).
 7         28.    The class concerning the ATDS claim for no prior express consent
 8   (hereafter “The ATDS Class”) is defined as follows:
 9
                  All persons within the United States who received any
10                solicitation/telemarketing   telephone      calls    from
11                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
12
                  system or an artificial or prerecorded voice and such
13                person had not previously consented to receiving such
14                calls within the four years prior to the filing of this
                  Complaint through to the date of class certification
15
16         29.    The class concerning the National Do-Not-Call violation (hereafter
17   “The DNC Class”) is defined as follows:
18
                  All persons within the United States registered on the
19
                  National Do-Not-Call Registry for at least 30 days, who
20                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
21
                  received more than one call made by or on behalf of
22                Defendants that promoted Defendants’ products or
23                services, within any twelve-month period, within four
                  years prior to the filing of the complaint through to the
24                date of class certification
25
26         30.    Plaintiff represents, and is a member of, The ATDS Class, consisting
27   of all persons within the United States who received any collection telephone
28   calls from Defendants to said person’s cellular telephone made through the use of


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                               6
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 7 of 14




 1   any automatic telephone dialing system or an artificial or prerecorded voice and
 2   such person had not previously not provided their cellular telephone number to
 3   Defendants within the four years prior to the filing of this Complaint.
 4         31.     Plaintiff represents, and is a member of, The DNC Class, consisting
 5   of all persons within the United States registered on the National Do-Not-Call
 6   Registry for at least 30 days, who had not granted Defendants prior express
 7   consent nor had a prior established business relationship, who received more than
 8   one call made by or on behalf of Defendants that promoted Defendants’ products
 9   or services, within any twelve-month period, within four years prior to the filing
10   of the complaint.
11         32.     Defendants, including their employees and agents, are excluded from
12   The Classes. Plaintiff does not know the number of members in The Classes, but
13   believes the Classes members number in the thousands, if not more. Thus, this
14   matter should be certified as a Class Action to assist in the expeditious litigation
15   of the matter.
16         33.     The Classes are so numerous that the individual joinder of all of its
17   members is impractical. While the exact number and identities of The Classes
18   members are unknown to Plaintiff at this time and can only be ascertained
19   through appropriate discovery, Plaintiff is informed and believes and thereon
20   alleges that The Classes includes thousands of members. Plaintiff alleges that
21   The Classes members may be ascertained by the records maintained by
22   Defendants.
23         34.     Plaintiff and members of The ATDS Class were harmed by the acts
24   of Defendants in at least the following ways: Defendants illegally contacted
25   Plaintiff and ATDS Class members via their cellular telephones thereby causing
26   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
27   time for which Plaintiff and ATDS Class members had previously paid by having
28   to retrieve or administer messages left by Defendants during those illegal calls,


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                              7
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 8 of 14




 1   and invading the privacy of said Plaintiff and ATDS Class members.
 2         35.    Common questions of fact and law exist as to all members of The
 3   ATDS Class which predominate over any questions affecting only individual
 4   members of The ATDS Class. These common legal and factual questions, which
 5   do not vary between ATDS Class members, and which may be determined
 6   without reference to the individual circumstances of any ATDS Class members,
 7   include, but are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendants made any telemarketing/solicitation
10                       call (other than a call made for emergency purposes or made
11                       with the prior express consent of the called party) to a ATDS
12                       Class member using any automatic telephone dialing system
13                       or any artificial or prerecorded voice to any telephone number
14                       assigned to a cellular telephone service;
15                b.     Whether Plaintiff and the ATDS Class members were
16                       damaged thereby, and the extent of damages for such
17                       violation; and
18                c.     Whether Defendants should be enjoined from engaging in
19                       such conduct in the future.
20         36.    As a person that received numerous telemarketing/solicitation calls
21   from Defendants using an automatic telephone dialing system or an artificial or
22   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
23   claims that are typical of The ATDS Class.
24         37.    Plaintiff and members of The DNC Class were harmed by the acts of
25   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
26   and DNC Class members via their telephones for solicitation purposes, thereby
27   invading the privacy of said Plaintiff and the DNC Class members whose
28   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                               8
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 9 of 14




 1   DNC Class members were damaged thereby.
 2         38.    Common questions of fact and law exist as to all members of The
 3   DNC Class which predominate over any questions affecting only individual
 4   members of The DNC Class. These common legal and factual questions, which
 5   do not vary between DNC Class members, and which may be determined without
 6   reference to the individual circumstances of any DNC Class members, include,
 7   but are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendants or its agents placed more than one
10                       solicitation call to the members of the DNC Class whose
11                       telephone numbers were on the National Do-Not-Call Registry
12                       and who had not granted prior express consent to Defendants
13                       and did not have an established business relationship with
14                       Defendants;
15                b.     Whether Defendants obtained prior express written consent to
16                       place solicitation calls to Plaintiff or the DNC Class members’
17                       telephones;
18                c.     Whether Plaintiff and the DNC Class member were damaged
19                       thereby, and the extent of damages for such violation; and
20                d.     Whether Defendants should be enjoined from engaging in
21                       such conduct in the future.
22         39.    As a person that received numerous solicitation calls from
23   Defendants within a 12-month period, who had not granted Defendants prior
24   express consent and did not have an established business relationship with
25   Defendants, Plaintiff is asserting claims that are typical of the DNC Class.
26         40.    Plaintiff will fairly and adequately protect the interests of the
27   members of The Classes. Plaintiff has retained attorneys experienced in the
28   prosecution of class actions.


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              9
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 10 of 14




 1         41.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Classes members is impracticable. Even if every Classes member could
 4   afford individual litigation, the court system could not. It would be unduly
 5   burdensome to the courts in which individual litigation of numerous issues would
 6   proceed. Individualized litigation would also present the potential for varying,
 7   inconsistent, or contradictory judgments and would magnify the delay and
 8   expense to all parties and to the court system resulting from multiple trials of the
 9   same complex factual issues. By contrast, the conduct of this action as a class
10   action presents fewer management difficulties, conserves the resources of the
11   parties and of the court system, and protects the rights of each Classes member.
12         42.    The prosecution of separate actions by individual Classes members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Classes members not parties to
15   such adjudications or that would substantially impair or impede the ability of such
16   non-party Class members to protect their interests.
17         43.    Defendants have acted or refused to act in respects generally
18   applicable to The Classes, thereby making appropriate final and injunctive relief
19   with regard to the members of the Classes as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b).
23                             On Behalf of the ATDS Class
24         44.    Plaintiff repeats and incorporates by reference into this cause of
25   action the allegations set forth above.
26         45.    The foregoing acts and omissions of Defendants constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                               10
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 11 of 14




 1   particular 47 U.S.C. § 227 (b)(1)(A).
 2         46.    As a result of Defendants’ negligent violations of 47 U.S.C. §
 3   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
 4   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 5   227(b)(3)(B).
 6         47.    Plaintiff and the ATDS Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8                           SECOND CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                             Act
11                                   47 U.S.C. §227(b)
12                             On Behalf of the ATDS Class
13         48.    Plaintiff repeats and incorporates by reference into this cause of
14   action the allegations set forth above.
15         49.    The foregoing acts and omissions of Defendants constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
18   and in particular 47 U.S.C. § 227 (b)(1)(A).
19         50.    As a result of Defendants’ knowing and/or willful violations of 47
20   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
21   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
22   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23         51.    Plaintiff and the Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25   ///
26   ///
27   ///
28   ///


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                11
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 12 of 14




 1                            THIRD CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(c)
 4                             On Behalf of the DNC Class
 5         52.    Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above.
 7         53.    The foregoing acts and omissions of Defendants constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
10   particular 47 U.S.C. § 227 (c)(5).
11         54.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
12   Plaintiff and the DNC Class Members are entitled an award of $500.00 in
13   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(c)(5)(B).
15         55.    Plaintiff and the DNC Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           FOURTH CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                             Act
20                                 47 U.S.C. §227 et seq.
21                             On Behalf of the DNC Class
22         56.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth above.
24         57.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
27   in particular 47 U.S.C. § 227 (c)(5).
28         58.    As a result of Defendants’ knowing and/or willful violations of 47


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                                12
            Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 13 of 14




 1   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 3   U.S.C. § 227(c)(5).
 4         59.    Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                                PRAYER FOR RELIEF
 7    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227(b)
11               • As a result of Defendants’ negligent violations of 47 U.S.C.
12                §227(b)(1), Plaintiff and the ATDS Class members are entitled to
13                and request $500 in statutory damages, for each and every violation,
14                pursuant to 47 U.S.C. 227(b)(3)(B).
15               • Any and all other relief that the Court deems just and proper.
16                           SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                           Act
19                                   47 U.S.C. §227(b)
20               • As a result of Defendants’ willful and/or knowing violations of 47
21                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
22                entitled to and request treble damages, as provided by statute, up to
23                $1,500, for each and every violation, pursuant to 47 U.S.C.
24                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
25               • Any and all other relief that the Court deems just and proper.
26   ///
27   ///
28   ///


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              13
             Case 2:20-cv-01487-MTL Document 8 Filed 10/26/20 Page 14 of 14




 1                              THIRD CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(c)
 4               • As a result of Defendants’ negligent violations of 47 U.S.C.
 5                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(c)(5).
 8               • Any and all other relief that the Court deems just and proper.
 9                           FOURTH CAUSE OF ACTION
10    Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                           Act
12                                   47 U.S.C. §227(c)
13               • As a result of Defendants’ willful and/or knowing violations of 47
14                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
15                entitled to and request treble damages, as provided by statute, up to
16                $1,500, for each and every violation, pursuant to 47 U.S.C.
17                §227(c)(5).
18               • Any and all other relief that the Court deems just and proper.
19                                    JURY DEMAND
20         60.    Pursuant to the Seventh Amendment to the Constitution of the
21   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
23
24         Respectfully Submitted this 26th Day of October, 2020.
25                              KAZEROUNI LAW GROUP
26
                                       By: /s/ Ryan L. McBride
27                                         Ryan L. McBride, Esq.
28                                         Attorney for Plaintiff



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               14
